Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/12/2020, 09/08/2021 and 04/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments



35 USC§ 112 (b)


Applicant’s arguments, see p.1, filed on 07/28/2022, with respect to Claim 15 (and similarly 27)  and Claim 19, have been fully considered and are persuasive.  The 35 USC§ 112 (b) rejection regarding these claims have been withdrawn.

35 USC§ 103
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection necessitated by the amendments.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James Champion (US 7634945 B2), hereinafter ‘Champion’, in view of Ren et al. (CN 204705388 U), hereinafter ‘Ren’.

With regards to Claim 15, Champion discloses a sensor device for detecting at least one electrically conductive medium in a control unit, comprising: at least one sensor element; at least one capacitor; and a testing unit, wherein the at least one sensor element is electrically connected to the testing unit (In an embodiment, the water detection device includes a water detection circuit that detects a current between the first and second multistatic probes when the water detection device is monitoring conduction and detects a bulk capacitance of the first and second multistatic probes when the water detection device is monitoring the dielectric constant, col.2, Lines 51-56; In one embodiment, the internal conductor 54 is a strip of metal that, along with the first and second conductors 36, 38, forms a capacitive element or a "bulk" capacitor, col.4, Lines 38-41; a capacitive element 62 has been coupled to the pulse transmitter node 48 and the resistive element 58 to isolate that resistive element, col.4, Lines 58-60); wherein the testing unit comprises (i) a signal generator connected to the at least one sensor element and configured to generate an electrical test signal, and (ii) a signal receiver connected to the at least one sensor element and configured to detect a first reaction signal to the electrical test signal (A pulse sampler (i.e. signal receiver, added by examiner) is operably coupled to the second conductor and receives the pulses generated by the pulse transmitter, p.4, C1, Lines 22-24; The first conductor 36 is coupled to a pulse transmitter node 48 and the second conductor 38 is coupled through a resistive element 50 (Rr) to a pulse sampler  node 52, p.4, C2, Lines 28-30; The excitation circuit 66 (i.e. signal generator, added by examiner)  generally produces a signal having a frequency below about one gigahertz (1 GHz), and perhaps far below one gigahertz, during operation, p.5, C1, Lines 30-34); wherein the testing unit is configured to analyze the first reaction signal at a first point in time to conclude a presence or absence of the medium, wherein the first point in time is when the electrical test signal is generated and when the electrical test signal has reached a predetermined value (At low frequencies, the inductive element 64 generally forms a short and the capacitive elements 56, 62 generally form an open circuit. As such, if the water 16 is present at the bottom of the storage container 18, a current flows through the flexible probe 24 and between the first and second conductors 36, 38. This current generates a voltage at the pulse transmitter node 48. As a result, the detection circuit 68 reports the presence of the water 16. In contrast, if the water 16 is absent from the storage container 18, no current flows through the flexible probe 24, no voltage drop (or very little voltage drop) is produced at the pulse transmitter node 48 from the internal resistance of the excitation circuit 66, and the detection circuit 68 does not report the presence of the water 16,  col.6, Lines 1-13).
However, Champion does not specifically disclose the at least one capacitor is connected directly to ground and the at least one capacitor is connected directly to the at least one sensor element, such that the at least one sensor element is connected to ground through the at least one capacitor.
Ren discloses the at least one capacitor is connected directly to ground and the at least one capacitor is connected directly to the at least one sensor element, such that the at least one sensor element is connected to ground through the at least one capacitor (Fig.2  shows each of sensing elements S0 – S7 are directly connected to respective external capacitors C1 – C8 which are directly connected to ground, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Reno, to add an electronic circuit component such as capacitor directly connected to the ground and to the sensor element to improve sensitivity of the detection (This is particularly useful if the detection circuitry 72 includes highly sensitive electronic components, col.5, Lines 40-41, Champion; Adjusting the capacity of the external capacitor so as to adjust the sensitivity of the level detection, p.6-7, Ren) while isolating the sensing element (a capacitive element 62 has been coupled to the pulse transmitter node 48 and the resistive element 58 to isolate that resistive element, col.4, Lines 58-60, Champion).


With regards to Claim 19, Champion in view of Ren, discloses the claimed invention as discussed in Claim 15.
However, Champion does not specifically disclose the at least one sensor element is included in a plurality of sensor elements, the at least one capacitor is included in a plurality of capacitors, each corresponding capacitor of the plurality of capacitors is connected directly to ground and each corresponding capacitor of the plurality of capacitors is connected directly to a corresponding sensor element of the plurality of sensor elements, such that each corresponding sensor element is connected to ground through the corresponding capacitor, and the capacitors of the plurality of capacitors each have different capacitances.
Ren discloses the at least one sensor element is included in a plurality of sensor elements, the at least one capacitor is included in a plurality of capacitors, each corresponding capacitor of the plurality of capacitors is connected directly to ground and each corresponding capacitor of the plurality of capacitors is connected directly to a corresponding sensor element of the plurality of sensor elements, such that each corresponding sensor element is connected to ground through the corresponding capacitor, and the capacitors of the plurality of capacitors each have different capacitances (Fig.2  shows each of sensing elements S0 – S7 are directly connected to respective external capacitors C1 – C8 which are directly connected to ground, added by examiner; adjusting the capacity of the external capacitor so as to adjust the sensitivity of the level detection, p.6-7).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Ren, to implement multiple sensor elements connected to ground via different capacitances to improve measurement sensitivity, redundancy and accuracy.


Claim 16, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Champion, in view of Ren, and in further view of Froehlich et al. (DE102006051799A1), hereinafter ‘Froehlich’.

With regards to Claim 16, Champion in view of Ren, discloses the claimed invention as discussed in Claim 15.
However, Champion does not specifically disclose the at least one sensor element is connected to a positive or to a negative electrical voltage potential.
Froehlich discloses the at least one sensor element is connected to a positive or to a negative electrical voltage potential (The electrode 17 is connected to an electrical line 21 via a line connection 24 , the electrical line 21 connecting a torque sensor 19 and a torque sensor supply 20. In the normal state, the electrical line 21 has a positive voltage potential. However, if the electrode 17 is electrically connected to the motor housing 15 due to the ingress of water and the resulting formation of electrolyte within the sensor housing 16, the positive voltage potential of the electrical line 21 drops to the ground potential of the overall system [0024]); 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Ren, and in further view of Froehlich, to connect at least one sensor element to a positive or to a negative electrical voltage potential to improve detection accuracy in a multiple sensor environment.


With regards to Claim 27, Champion in view of Ren, discloses the claimed limitations as discussed in Claim 15.
However, Champion does not specifically disclose a steering system comprising: at least one control unit.
Froehlich discloses a steering system comprising: at least one control unit (The invention includes the technical teaching that the steering device has an electrical sensor device for water entry detection, in order to enable the output of an electrical signal when water enters [0008]); 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Ren, and in further view of Froehlich, to implement the sensor in a steering system with control unit to improve device safety and efficiency of the steering system.


With regards to Claim 26, Champion in view of Ren, and in further view of Froehlich, discloses the claimed limitations as discussed in Claim 15 and Claim 27.


With regards to Claim 29, Champion in view of Ren, and in further view of Froehlich, discloses the claimed limitations as discussed in Claim 15 and Claim 27.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Champion in view of Ren, and in further view of Vijayen S. Veerasamy (US 20080225395 A1), hereinafter ‘Veerasamy’.
Champion in view of Ren, discloses the claimed invention as discussed in Claim 15.
However, Champion does not specifically disclose the sensor device is connected to a floating ground.
Veerasamy discloses the sensor device is connected to a floating ground (However, in other example embodiments of this invention, it has been found that a fixed ground can lead to certain problems. Thus, in such other example embodiments of this invention, during the erase cycle the erase pulse Clk.sub.Er causes the capacitor (C1, C2, C3 and/or C4) and thus also the mimicking capacitance C.sub.int to discharge to a virtual ground VG that is floating (see VG and the ground symbol in FIG. 5) [0135]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Ren, and in further view of Veerasamy, to connect the sensor device to a floating ground to reduce the EMI interference significantly (It has been found that a floating or virtual ground can be highly advantageous in certain example embodiments of this invention (e.g., a floating ground and/or capacitor electrode(s) can lead to a significant reduction in EMI interference problems). For example, such a floating or virtual ground may help reduce the chance of the sensor system being tricked by EMI interference [0135], Veerasamy).


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Champion in view of Ren, and in further view of Blum et al. (US 20170127196 A1), hereinafter ‘Blum’.

With regards to Claim 20, Champion in view of Ren, discloses the claimed invention as discussed in Claim 15.
However, Champion does not specifically disclose the further capacitor is connected to ground between a second resistor and the signal receiver.
Blum discloses  capacitor connected to ground between a resistor and signal receiver ( Fig. 18 shows capacitor C2 is connected to ground between resistor R22 and signal receiving circuit terminal V2, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Ren, and in further view of Blum, to implement a further capacitor, connected to ground between a resistor and the signal receiver, to improve SNR and measurement sensitivity/accuracy (Blum : “On the receiver side of the system, the receiving coil is represented by an inductance L22, and capacitor C2 and resistor R22 are chosen to tune the RLC circuit produced by the inductance of the receiving coil” [0131]).


With regards to Claim 21, Champion in view of Ren, and in further view of Blum discloses the claimed invention as discussed in Claim 20.
However, Champion does not specifically disclose a third resistor is connected to ground between a first resistor and the signal generator.
Blum discloses  a resistor is connected to ground between a first resistor and the signal generator ( Fig. 18 shows a resistor R1_PAR is connected to ground between a first resistor R11 and the signal generator VGEN, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Ren, and in further view of Blum, to implement a resistor connected to ground between a first resistor and the signal generator, to improve SNR and measurement sensitivity/accuracy (Blum : “To that end, the transmitter circuit includes capacitor C1_PAR and resistor R1_PAR, which may be selected to tune the transmitter to the desired transmit resonance frequency” [0131]).


With regards to Claim 22, Champion in view of Ren, and in further view of Blum discloses the claimed invention as discussed in Claim 21.
Champion additionally discloses  the first resistor and the second resistor are connected by a shared signal line to the at least one sensor element (Preferably, the excitation circuit 66 has a high output resistance (i.e. first resistor, added by examiner), and the detection circuit 68 has a high input resistance (i.e. second resistor, added by examiner), compared to the resistive element 58, col.5, Lines 43-45).


With regards to Claim 24, Champion in view of Ren, and in further view of Blum discloses the claimed invention as discussed in Claim 22.
Champion additionally discloses a capacitor is arranged in the shared signal line (Fig.1 shows a coupling capacitor Ct is arranged in the shared signal line, added by examiner).



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Champion in view of Ren, and in further view of Koichi Nakano (JP 2014-029315 A), hereinafter ‘Nakano’.
Champion in view of Ren, discloses the claimed invention as discussed in Claim 15.
However, Champion does not specifically disclose the testing unit is configured to analyze detect a second reaction signal at a second point in time, the second point in time is before the electrical test signal is generated and before the first point in time, and the testing unit is configured to analyze a third reaction signal at a third point in time, and the third point in time is after the electrical test signal is completed and after the first point in time.
Nakano discloses the testing unit is configured to analyze detect a second reaction signal at a second point in time, the second point in time is before the electrical test signal is generated and before the first point in time, and the testing unit is configured to analyze a third reaction signal at a third point in time, and the third point in time is after the electrical test signal is completed and after the first point in time (Fig 16 shows the testing unit is configured to detect a second reaction signal (i.e. S1 and S1c, added by examiner) at a second point in time, before the electrical test signal is generated, a first reaction signal at the first point in time at which the electrical test signal is generated, and a third reaction signal at a third point in time after the electrical test signal is completed, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Nakano, to detect a first, second and third reaction signal using the timing of the signal generator to ensure and improve detection accuracy.


Conclusion

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                           
                                                                                                                                                                                              




.